Citation Nr: 1815240	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  11-30 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disabilities (TDIU).

2.  Entitlement to an increased evaluation for a left foot disability, rated as noncompensable prior to July 12, 2017, and at 30 percent thereafter. 

3.  Entitlement to an extension of a temporary total evaluation based on convalescence due to surgery, beyond March 1, 2010, for a service-connected left ankle disability.  


REPRESENTATION

Veteran represented by:	Robert W. Gillikin III, Attorney




ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1974 to October 1984.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2010 and September 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, and a May 2014 rating decision of the RO in Louisville, Kentucky.  Jurisdiction over the claims has since been transferred to the RO in Roanoke. 

This appeal was previously before the Board in March 2017.  At that time, it included claims for service connection for disabilities of the bilateral hips, knees and lower back, which were remanded for further development at that time.  In a rating decision issued in September 2017, service connection was granted for each.  Thus, the Board finds that the collective grant of service connection constitutes a full award of the benefits sought on appeal with respect to those issues, and they are no longer in appellate status.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  In addition, the Board finds that there was substantial compliance with the directives set forth in the March 2017 remand.  Accordingly, further remand is not required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are sufficient to bring her combined rating to 90 percent, with at least one disability rated 40 percent or higher; these service-connected disabilities preclude her from maintaining gainful employment. 
2.  Prior to July 12, 2017, the Veteran's left foot disability was manifested by pain upon prolonged weight bearing and required the use of orthotics, resulting in moderate impairment of the foot, without manifestations that more nearly approximated a severe foot injury. 

3.  Subsequent to July 12, 2017, the Veteran's left foot disability (characterized as degenerative joint disease with pes planus) was manifested by pronounced symptomatology shown by pain,  swelling on use, calluses, tenderness, decreased arch height, pronation, marked inward displacement, and a severe malunion or nonunion of tarsal or metatarsal bones.

4.  The Veteran's December 22, 2009 surgery for a left ankle disability did not result in the need for doctor-mandated convalescence, severe post-operative residuals or immobilization by cast beyond March 1, 2010.


CONCLUSIONS OF LAW

1.  The criteria for TDIU have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.3, 4.16 (2017).

2.  Prior to July 12, 2017, the criteria for an initial 20 percent rating, but no higher, for a left foot disability have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5284 (2017).

3.  From July 12, 2017 the criteria for a rating in excess of 30 percent for a left foot disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5276 (2017).

4.  The criteria for extension of a temporary total (100 percent) rating beyond March 1, 2010 for convalescence following left ankle surgery are not met.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 4.30 (2017). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

Neither the Veteran in this case nor her attorney has referred to any deficiencies in either VA's duty to notify or to assist; therefore, the Board may proceed to the merits of the claims.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

Analysis

TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.

Factors to be considered in determining whether unemployability exists are a veteran's education, employment history, and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).  Consideration may not be given to the veteran's age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  For a veteran to prevail on a claim of entitlement to TDIU, the record must reflect some factor which takes the case outside the norm.  The fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the veteran, because of service-connected disabilities, is incapable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the veteran.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

At the outset, the Board notes that the Veteran is service connected for the following disabilities: left ankle ankylosis with subtalar arthrodesis fusion as residuals of left tibia and fibula fracture with malunion, rated as 40 percent disabling; left foot degenerative joint disease with pes planus, rated as 30 percent disabling; left lower extremity radiculopathy association with lumbosacral strain with degenerative arthritis and intervertebral disc syndrome, rated as 20 percent disabling; right and left hip osteoarthritis with limitation of extension of the thigh, each separately rated as 10 percent disabling; right and left knee strain with tendonitis and osteoarthritis, each separately rated as 10 percent disabling; and lumbosacral strain with degenerative arthritis and intervertebral disc syndrome, rated as 10 percent disabling.  In addition, the Veteran is service connected for hammertoe of the left foot, which is rated as noncompensable.  Her combined evaluation, exclusive of multiple periods of total temporary evaluations, was 70 percent prior to July 12, 2017 and 90 percent thereafter, and thus, the Board finds that she meets the percentage rating criteria under 38 C.F.R. § 4.16 (a).  The determinative issue is whether the Veteran was shown to be unable to secure and follow a substantially gainful occupation because of her service-connected disabilities.

A review of the record shows the Veteran graduated high school and had some college training, to include classes in criminal justice, law enforcement, and weapons training.  She last worked as a correctional officer at a city jail in 2008.  In February 2008, she underwent the first of multiple surgeries on her service-connected left ankle, which required a lengthy convalescence.  In an April 2010 letter, she described in detail how she was unable to perform her duties due to the fact that she had to use crutches or a wheelchair as she healed.  By October of 2008, the Veteran reported, she was referred to a disability retirement committee due to the fact that she was no longer able to perform tasks required by her job, to include standing and walking.  A VA Form 21-4192 from the Veteran's former employer confirmed that she worked at the jail from 2003 to 2008 and was retired due to disability.

In an April 2010 letter,  the Veteran's VA physician, Dr. L.L., determined that she would be unable to return to her previous job as a correctional officer, due to the walking requirements of that job.  Dr. L.L. opined that she would not be able to ever perform any job which required excessive ambulation.  

In May 2010, the Veteran underwent a VA examination related to her left ankle.  At that time, the examiner was asked to opine as to whether the ankle would have an impact on the Veteran's ability to work.  She indicated that there would be a significant impact on such, and noted that the Veteran's disability interfered with her usual daily activities.   

In an August 2012 letter, the Veteran indicated that she had been unable to secure or maintain steady employment due to her medical limitations and the multiple surgeries she had undergone in an effort to fix her service-connected left ankle disability.  In a November 2013 letter, she noted that she was no longer able to walk long distances or navigate stairs because of her ankle and foot disabilities.  

The Board notes that the Veteran's education and employment history shows that she was specifically trained for a career in law enforcement, and was working in that field until 2008.  The record shows that her service-connected hip disabilities interfere with her ability to sit for long periods.  Based on such, combined with her training and work history, the Board finds that any sort of sedentary employment, such as working in an office, would not be suitable for the Veteran.

The April 2010 letter from Dr. L.L. and the report of the May 2010 VA examination reports show that the Veteran's service-connected ankle disability had a profoundly limiting effect on her ability to perform the tasks of her usual, or any, employment.  Such findings, combined with the Veteran's medical records and statements to VA, are persuasive evidence that her service-connected disabilities render her unemployable. 

In addition, the record shows that the Veteran requires a cane to walk at all times, and sometimes requires a walker.  She indicated in her November 2013 letter that she was unable to walk for more than 10 minutes.  The Board notes that the Veteran's only employment of record, a correctional officer, would not be possible for someone who required a cane in order to walk for what amounted to short periods of time. 

Thus, when taking into consideration the evidence of record, and giving the benefit of the doubt to the Veteran, the evidence clearly shows that her service-connected disabilities have rendered her unable to secure or follow substantially gainful employment.  See 38 C.F.R. § 4.16 (a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (in a claim for TDIU, the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator); see also 38 C.F.R. § 4.16 (a); Gilbert, supra.  

The Veteran's ability to perform physical activity is significantly limited due to her lower extremity disabilities.  In addition, as noted above, the Board finds that the Veteran's education and experience, combined with her disabilities, would make it unlikely that she would be able to obtain any sort of sedentary employment. 

Given the Veteran's various service-connected physical disabilities, the Board finds that the weight of the evidence is in at least relative equipoise and the Veteran is entitled to TDIU.
Increased Rating - Left Foot Disability

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. 
§ 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment.  38 C.F.R. 
§ 4.10. 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See 38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that further staged ratings may be warranted for different time periods.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40, 4.45.  The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca, supra.  The Court has also held that, although pain may cause a functional loss, pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain may result in functional loss, but only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Id.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

By way of history, the May 2014 rating decision on appeal awarded service connection for a left foot disability and assigned a noncompensable rating.  Following the Board's March 2017 remand, the Veteran underwent a VA examination in July 2017.  Based on the findings at that time-to include a diagnosis of pes planus found to be due to the Veteran's left foot disability-the RO recharacterized the disability as left foot degenerative joint disease with pes planus, and in a September 2017 rating decision awarded a 30 percent rating, effective July 12, 2017, the date of the examination.  

a) Prior to July 12, 2017

In its initial rating of the Veteran's left foot disability, the RO assigned a noncompensable rate under DC 5003.  Pursuant to DC 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent evaluation.  X-ray evidence of involvement of two or more major joints or two or more minor joints warrants a 10 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

However, the Board finds that, while the Veteran has a diagnosis of arthritis in her left foot, evaluation under DC 5003 is not appropriate.  Under that code, the Veteran is limited to a maximum rating of 10 percent, as there is not x-ray evidence of arthritis in two major joints.  Rather, the Board finds that DC 5284, pertaining to  foot injuries not described by other diagnostic codes, appears to be most appropriate in this case.  See 38 C.F.R. § 4.20.  As VA and the Board possess specialized expertise in determining the application of a particular diagnostic code to a particular condition, a Board-level change in diagnostic codes under which a disability or disabilities are evaluated is permissible, so long as the reason for the change is explained.  See Butts v. Brown, 5 Vet. App. 532 (1993); Pernorio v. Derwinski, 2 Vet.App. 625 (1992).  

Under DC 5284, a 10 percent rating contemplates moderate foot injury; a 20 percent rating contemplates moderately severe foot injury; and a 30 percent rating contemplates severe foot injury.  The Note corresponding to the DC indicates that the actual loss of use of the foot is rated at 40 percent. 

The words "moderate," "moderately severe," and "severe" are not defined by DC 5284.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decision is equitable and just.  38 C.F.R. § 4.6. 

"Loss of use of a foot" is defined as no effective function remaining other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function of balance, propulsion, etc., which could be accomplished equally well by an amputation stump with prosthesis. 38 C.F.R. § 4.63.  Examples under 38 C.F.R. § 4.63  that constitute loss of use of a foot include extremely unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3 1/2 inches or more, or complete paralysis of the external popliteal nerve and consequent foot drop. 

In an August 2012 VA treatment note, the Veteran was seen with complaints of left foot pain.  In September 2012, she was treated for, among other things, traumatic arthritis of the midfoot.  In May 2013, the Veteran attended an intake examination at a VA Medical Center after relocating temporarily to New York.  At that time, she reported chronic left foot pain.  

In a June 2013 VA orthopedic surgery consultation note, she reported left foot pain of a multi-year duration.  The Veteran indicated that the disability had been treated with a boot, and a crutch, but without success.  
VA treatment notes from September and October 2013 continue to show left foot pain and treatment for chronic pain due to traumatic arthritis in the foot.  A November 2013 note indicated that the ongoing pain in the left foot contributed to difficulty walking. 

In March 2014, the Veteran underwent a VA foot examination.  At that time, degenerative joint disease was diagnosed.  The Veteran reported experiencing pain in her left foot if she stood for too long.  She had daily pain of varied intensity, which increased with weight-bearing activities.  She reported numbness.  The examiner indicated that the Veteran used a cane to ambulate on a constant basis, and an occasional walker.  Diagnostic testing showed traumatic arthritis, bilaterally. 

In an April 2014 VA treatment note, the Veteran was seen with complaints of pain in her left foot.  She reported it was constant in nature, and aggravated by standing or walking.  A June 2014 VA treatment note indicated the Veteran experienced forefoot pain, which was found to be related to arthritis. 

In a January 23, 2015 treatment note, a VA podiatrist diagnosed the Veteran with bilateral pes planus.  A June 2015 VA treatment note indicated that the Veteran continued to experience left foot pain and walked with the assistance of a cane.  In September 2015, the Veteran rated her left foot pain as a 7 on a 1 to 10 scale.  A December 2015 x-ray showed traumatic arthritis; the Veteran reported left foot pain at that time.  In January 2016, the Veteran was walking with a crutch and her foot was deformed, due to a recent surgery.  She reported pain in the left foot again in March 2017.  

Upon review of the evidence, the Board finds that the Veteran's overall disability picture supports the assignment of an initial rating of 20 percent, but no higher, for her left foot disability, based on symptoms that most nearly approximate a moderately severe foot injury.  In this regard, the Veteran consistently reported pain with walking and weight bearing, requiring her to wear orthotics and walk with a cane.  The evidence of record also indicated consistent, ongoing pain of such severity as to limit walking and required non-weight bearing on the left foot.  Thus, the Board finds that the Veteran's left foot symptoms reach the level of moderately severe impairment when considered in totality.  

The Board further finds that the evidence fails to reveal more severe manifestations that more nearly approximate a severe left foot injury.  In this regard, the VA treatment records show that the Veteran was able to use the foot and only occasionally required the use of a walker to ambulate-a walker that, at times, was used to keep weight off of her left ankle after surgeries.  The Board also finds that, for the period prior to July 12, 2017, there existed no impairment of the Veteran's left foot other than arthritis.  The Board finds that if the Veteran's disability approximated a severe level of impairment, the objective medical evidence of record would reflect such.  Neither the lay or medical evidence reflects that the Veteran's left foot disability resulted in functional loss that more nearly approximates a severe foot injury, even in consideration of the totality of his symptoms.  See DeLuca, Mitchell, supra.  Thus, the Board finds that the preponderance of the evidence supports a 20 percent rating for a left foot disability, but no higher, even taking into account the Veteran's additional functional limitation due to pain and other symptoms.  Id.; see also 38 C.F.R. §§ 4.40, 4.45. 

The Board has also considered other potentially applicable Diagnostic Codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994) (holding that separate ratings may be assigned if the symptomatology is not duplicative or overlapping).  In this regard, the other diagnostic codes pertinent to the evaluation of foot disabilities that provide for a higher or separate rating are not applicable because there is no indication that such foot disabilities have been diagnosed or are related to the Veteran's service-connected left foot disability.  The evidence of record does not show a diagnosis of weak foot, hallux rigidus, hallux valgus, hammer toe, or malunion, or nonunion of the tarsal or metatarsal bones.  See 38 C.F.R. § 4.71a, DCs 5276-5277, 5280-5283. In fact, the March 2014 VA examiner specifically found that none of these conditions were present at that time.  Therefore, absent a diagnosis of such disorders related to the Veteran's service-connected left foot disability, these diagnostic codes are inapplicable.  See Butts, supra (choice of diagnostic code should be upheld if it is supported by explanation and evidence).

Thus, based on the above evidence, the Board finds that the Veteran's left foot symptomatology approximates the schedular criteria for an evaluation of 20 percent, but no higher, for the appeal period prior to July 12, 2017.

b) Subsequent to July 12, 2017

As noted above, in a September 2017 rating decision, and based on the July 2017 VA examination, the RO expanded the Veteran's left foot disability to include newly-diagnosed left pes planus, and assigned a 30 percent disability rating under DC 5276, effective as of the date of the examination.  As this rating is not considered a full grant of the benefits sought on appeal, the matter is still before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).    

The Veteran's recharacterized left foot disability is rated under Diagnostic Code 5276.  Under DC 5276, pes planus is assigned a zero percent rating where there is evidence of mild symptomatology relieved by built-up shoes or arch support.  A 10 percent rating is warranted for moderate symptomatology where there is evidence of weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, whether bilateral or unilateral.  For severe symptomatology, objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities is rated 20 percent for one foot and 30 percent for both feet.  Finally, for pronounced symptomatology shown by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances, a rating of 30 percent for one foot or 50 percent for both feet is assigned.

In July 2017, the Veteran underwent a VA examination.  At that time, she was found to have left foot degenerative joint disease, pes planus, and hammer toes.  She reported constant left foot pain and problems with walking, standing and movement.  There was pain on manipulation of the foot, with swelling on use, calluses, tenderness, decreased arch height, pronation, and marked inward displacement.  A severe malunion or nonunion of tarsal or metatarsal bones was noted on the left foot.  The Veteran's degenerative arthritis was noted to be severe in nature, and compromised weight bearing.  The condition required orthopedic appliances for treatment.  

On examination, the Veteran's left foot was found to have less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement and weight bearing, swelling, deformity, atrophy, instability, interference with standing, and lack of endurance.  It was noted that she used a cane on a regular basis, and a walker occasionally.  The examiner found that the Veteran's left foot disability impacted her ability to work, in that she had problems with walking, standing, lifting and movement.  

In August 2017, the Veteran's left foot pain was brought on by walking and relieved by rest and elevation.  

Based on the foregoing, the Board finds that a rating in excess of 30 percent for the Veteran's left foot disability is not warranted.  In this regard, for the appeal period subsequent to July 12, 2017, her left foot disability was manifested by pain,  swelling on use, calluses, tenderness, decreased arch height, pronation, marked inward displacement, and a severe malunion or nonunion of tarsal or metatarsal bones.  These symptoms were present only in her service-connected left foot; in order to warrant a higher rating, they would need to be bilateral.  The Board notes that the Veteran's right foot is not service connected.  Thus, the criteria for a 50 percent rating are not met. 

As the Veteran's left foot disability has been awarded the highest schedular rating, the Board has considered whether this matter warrants referral for consideration of an extraschedular rating.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  However, it finds that the criteria listed in Diagnostic Code 5276 for a 30 percent rating encompass all symptoms (and associated impairment) shown by the record during the respective appeal period.  Therefore, the schedular criteria are not inadequate, and referral for extraschedular consideration is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

The Board has also considered the application of other diagnostic codes, particularly DC 5284 for "other" foot injuries.  However, when a condition is specifically listed in the rating schedule, it may not be rated by analogy.  See Suttmann v. Brown, 5 Vet. App. 127, 134 (1993) (providing that "[a]n analogous rating . . . may be assigned only where the service-connected condition is 'unlisted.'"); see also Copeland v. McDonald, 27 Vet. App. 333, 338 (2015).  The Court has explicitly rejected the  argument that rating a disability under Diagnostic Code 5284 for "foot injuries, other," would not be rating by analogy.  Copeland, supra.  Rather, the Court held that to do so would ignore the plain meaning of the term "other," and would make the remaining foot-related diagnostic codes redundant.  Given that the Veteran's left foot disability, degenerative joint disease with left pes planus, is specifically listed in the rating schedule under DC 5276, the Board finds that this is the appropriate diagnostic code to apply and, based on the foregoing discussion, a rating in excess of 30 percent is not warranted under such criteria.  

Finally, the Board notes that the Veteran was also diagnosed with left foot hammertoes at the July 2017 VA examination; however, discussion of a separate rating for the condition as a component of her left foot disability is unnecessary, as she was separately granted service connection for the condition in the September 2017 rating decision noted above.

In sum, Board finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 30 percent for a left foot disability.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against higher or separate ratings, that doctrine is not applicable.  See 38 U.S.C. § 5107; 38 C.F.R. 
§ 4.3; Gilbert, supra.  



Extension of Temporary Total Rating

The Veteran seeks an extension of a temporary total (100 percent) convalescence rating for a left ankle disability beyond March 1, 2010, pursuant to 38 C.F.R. 
§ 4.30.  She asserts that, because she was still under the care of her physician beyond that date, her temporary total rating should be extended.  

A temporary total rating will be assigned from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: (1) surgery (including outpatient surgery) necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30 (a).

A temporary total disability rating is to commence on the day of hospital admission and continue for a period of one to three months from the first day of the month following hospital discharge or outpatient release.  See 38 C.F.R. § 4.30. Extensions of one to three months, beyond the initial three months, may be made under 38 C.F.R. § 4.30 (a)(1), (2), or (3).  Extensions of one or more months up to six months beyond the initial six months period may be made only under 38 C.F.R. § 4.30 (a)(2) or (3) upon the approval of the Veterans Service Center Manager.  38 C.F.R. § 4.30 (b). 

In summary, a temporary total evaluation may be assigned for up to a maximum of twelve months, with approval of the Veterans Service Center Manager, if the criteria of 38 C.F.R. § 4.30 (a) and (b) are met.

In the current appeal, the Veteran underwent surgery of her left ankle on December 22, 2009.  A temporary 100 percent evaluation was assigned effective from that date through March 1, 2010, because the evidence of record supported a month period of convalescence for the surgery.  While the Veteran underwent multiple, subsequent surgeries on the same ankle, she has only perfected an appeal with respect to the surgery conducted on December 22, 2009.  Therefore, the Board will only address the issue of entitlement to an extension of a temporary total rating under the provisions of 38 C.F.R. § 4.30, based upon convalescence following surgery of the left ankle, beyond March 1, 2010.

Multiple VA treatment records dated in 2010 show that the Veteran continued to complain of pain and mobility associated with her left ankle.

Under the governing regulatory criteria, as they apply in the circumstances of this case, the Veteran may establish entitlement to a temporary total (convalescence) rating beyond March 1, 2010, if during such time there were severe postoperative residuals, immobilization by cast, house confinement, or the necessity to use a wheelchair or crutches (to prevent regular weight-bearing).  The record does not show that any of these requirements were met due to the December 22, 2009 surgery.  There were no severe postoperative residuals and no unhealed surgical wounds.  The Board acknowledges that the Veteran's left ankle continued to be symptomatic following the surgery, however, her complaints of pain and functional impairment are not evidence supporting an extension of a temporary total rating for surgical convalescence.  

The Board notes that the assignment of a temporary total rating based on convalescence is not appropriate simply on the basis that the underlying disability continued to be symptomatic following surgery; there must be a need for convalescence, as that term is understood.  Thus, even though the evidence suggests that the Veteran's left ankle surgery and convalescence did not fully resolve the underlying left foot problems, as evidenced by subsequent surgeries, there is nothing in the record indicating that post-surgical convalescence was required beyond March 1, 2010. 
 
In summary, none of the criteria that would warrant extension of the Veteran's temporary total rating beyond March 1, 2010 are met.  Therefore, there is no basis for awarding an extension of the convalescence rating.  The preponderance of the evidence is against the Veteran's claim, therefore, the doctrine of reasonable doubt does not apply.  38 U.S.C. § 5107; 38 C.F.R. § 3.102, 4.3.  Thus, the appeal seeking an extension beyond March 1, 2010 of the temporary total rating must be denied.


ORDER

Entitlement to TDIU is granted.

Prior to July 12, 2017, an initial 20 percent rating, but no higher, for a left foot disability is granted, subject to the law and regulations governing the award of monetary benefits.

Subsequent to July 12, 2017, a rating in excess of 30 percent for left foot degenerative joint disease with pes planus, is denied. 

Entitlement to extension of a temporary total (100 percent) evaluation beyond March 1, 2010 for convalescence following left ankle surgery, is denied. 




____________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


